Citation Nr: 1217822	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for left de Quervain's syndrome.  

2.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome prior to April 14, 2010.  

3.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome from April 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for right knee tendonitis and left de Quervain's syndrome with noncompensable evaluations effective April 4, 2007.  The RO in Denver, Colorado, currently has jurisdiction of the claims.  

The Veteran's February 2008 notice of disagreement (NOD) included both issues noted above and the Denver RO subsequently issued a statement of the case (SOC) regarding both issues.  In her March 2009 VA Form 9, however, the Veteran specifically limited her appeal to the right knee claim.  The Denver RO included the issue of entitlement to a compensable rating for left de Quervain's syndrome in a June 2010 supplemental SOC (SSOC) and certified that issue for appellate review in a July 2010 VA Form 8.  

VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In accordance with the Court's holding in Percy, the Board waives the filing of a timely substantive appeal with respect to the issue of entitlement to an initial compensable rating for left de Quervain's syndrome and finds that it has jurisdiction over this issue. 

In a June 2010 SSOC, the RO recharacterized the Veteran's right knee disability as right knee patellofemoral syndrome and assigned a 10 percent rating effective April 14, 2010.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

FINDINGS OF FACT

1.  The Veteran's left wrist has never exhibited dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  

2.  Prior to April 14, 2010, the Veteran's right knee was manifested by subjective complaints of pain, but flexion has not been limited to 45 degrees or less.

3.  Since April 14, 2010, there has been objective evidence of painful motion, but the Veteran's right knee has not manifested flexion limited to 30 degrees or less


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left de Quervain's syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5215 (2011).  

2.  The criteria for an initial compensable rating for right knee patellofemoral syndrome prior to April 14, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5014-5260 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral syndrome as of April 14, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5014-5260 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded her the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

In the September 2007 rating decision on appeal, service connection was granted for right knee tendonitis and a noncompensable rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5260, effective April 4, 2007.  The disability was subsequently recharacterized as right knee patellofemoral syndrome and a 10 percent rating was assigned pursuant to Diagnostic Codes 5014 and 5260 effective April 14, 2010.  The 10 percent evaluation was specifically based on clinical findings of pain on motion.  See June 2010 SSOC.  

The Veteran seeks higher ratings for her right knee based on consistent joint pain and the fact that she requires long-term care.  See February 2008 NOD.  She also reports constant swelling and tenderness, decreased range of motion, an inability to maintain flexion for prolonged periods without severe pain, and an inability to perform simple tasks such as prolonged sitting and intermittent stair climbing (both of which are required for her job).  The Veteran asserts that her physical activities are hindered by her right knee disability and indicates that she cannot bear weight, walk up stairs without substantial pain, sleep with her knees bent, or sit with her knees bent for more than a few minutes.  See March 2009 VA Form 9.  

The September 2007 rating decision on appeal also granted service connection for left de Quervain's syndrome.  A noncompensable rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5215, effective April 4, 2007.  The Veteran seeks a compensable rating based on left wrist pain closest to the pinky finger, an inability to grasp objects, an inability to support weight exceeding five pounds (to include the weight of her child), and an inability to open door handles due to the disabling pain caused by the grasping and turning motion.  See February 2008 NOD.  

The Veteran underwent a VA examination in April 2007 in conjunction with her claims for service connection.  She reported that she could not put pressure or bear weight on her left wrist, that her hand felt weak when she picked up her son's car seat, and that she used a brace.  The Veteran indicated that left wrist pain only occurred with the use of the hand and immediately disappeared when she stopped using the hand.  She described the pain at a level eight out of ten.  The Veteran denied impairment of daily activities such as dressing, undressing, eating, writing and driving but noted that she could only lift about five pounds before the left wrist and hand would become painful.  She denied any numbness on the dorsum of the wrist or on the hand, swelling, and morning stiffness.  The Veteran also reported occasional right knee pain, described as a level one or two out of ten.  She denied acute flare-ups, the use of a brace, and any impairment of daily activities but did note she had received physical therapy.  

Physical examination of the Veteran's musculoskeletal system revealed symmetrical and reciprocal gait.  She did not use a cane or any other assistive devices.  The left hand did not show any tenderness, swelling or deformity and the Veteran was able to make a good fist with the fingers touching the palmar crease.  Thumb opposition with all the fingers was normal.  Active and passive range of motion testing revealed left wrist dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 25 degrees, and ulnar deviation to 45 degrees, all without pain.  The examiner noted some mild tenderness on the radial area of the hand at the base of the thumb on manipulation.  The right knee showed no swelling, tenderness or deformity.  Drawer and Lachman's sign were negative and the ligaments were stable on valgus and varus stress.  Strength was within normal limits and active and passive range of motion testing revealed zero to 140 degrees of extension to flexion without pain.  Following three repetitions and with squatting, the Veteran did not evidence painful motion and there was no fatigue, impaired endurance, or weakened movement noted.  Straight leg raising (sitting and supine) was negative and knee and ankle jerks were equal, plus one.  Sensory examination was intact and there was no focal weakness noted.  The Veteran was diagnosed with left wrist tenosynovitis and right knee tendinitis.  The examiner noted that neither condition exhibited any limitation of motion and that x-rays of both were normal.  The examiner also noted that there was no recurrence of left wrist tenosynovitis at the present time.  The imaging reports referred to by the examiner are of record.  

The Veteran submitted private treatment records from Colorado Springs Orthopaedic Group.  She was seen as a new patient in February 2009 with complaint of right knee pain for two years.  The Veteran reported physical therapy between March and May in 2008, but did not progress a great deal.  She did home physical therapy and felt those exercises helped.  The Veteran reported pain over the anterior knee when going up and down steps; pain over the anterior knee with change in weather; and pain with sitting with her knee flexed to 90 degrees or greater.  Pain was described as aching or shooting.  She reported that she must extend her knee from time to time to get relief and noted one episode of locking.  Swelling was denied.  Physical examination revealed that she was not using any ambulatory aids and required no assistance of gait or transfers.  Gait was symmetric without limp or antalgia and heel-toe progression and balance and coordination were normal.  There was no pathologic genu varum/valgum or other deformity noted, no asymmetry, no atrophy of the quads or calves, and no pes varus, midfoot adductus or valgus.  Heel valgus was normal.  Limbs and the thigh and leg segments were equal.  The skin on the Veteran's right knee was intact and there was no erythema, ecchymosis, or sign of infection.  Active range of motion was from zero to 140 degrees without crepitus or guarding.  Joint lines, patellar tendon, and quad tendon were not tender to palpation.  Lachman test was +1 with solid end point.  Varus/valgus stress at zero and 30 degrees was negative.  Patellar grind test was negative but the Veteran indicated that when she has pain, it is over the tuberosity of the tibia as well as the patellar tendon and behind her patella.  Four views of the right knee were obtained and were negative for fractures, bony tumors or cysts and were normal for the Veteran's age.  The assessment was anterior right knee pain.  A magnetic resonance imaging (MRI) was ordered.  

A March 2009 MRI of the right knee was unremarkable.  The impression specifically noted that the medial meniscus, lateral meniscus, anterior cruciate ligament and posterior cruciate ligaments were intact.  The MRI report did note trace effusion and a small collection of fluid posterior to the posterior cruciate ligament, which was consistent with a small posterior cruciate ligament ganglion or incidental joint recess.  On follow-up that same month, there was objective evidence of tenderness to palpation at the superior lateral margin of the patella and quad tendon, which was particularly bothersome on flexion and extension.  The examiner noted that by his reading of the MRI, the Veteran may have a super-patella plica.  The plan was to try injections and then scope if the relief was temporary.  

The Veteran underwent another VA examination in April 2010.  She reported right knee arthroscopic surgery in June 2009 for removal of a plica.  The Veteran noted that she could dress, undress, write, eat and drive a car unassisted.  She could sit, stand, walk and climb stairs to an unlimited extent; however, she reported that she was limited in her sitting such that every 15 minutes, she has to shift positions because of right knee pain whether the knee is extended or flexed.  It was noted that her job had accommodated her so that she could have a stool under her desk to elevate her right leg, and that she was able to walk around as much as needed.  The Veteran reported that she could lift 50 pounds, exercises on a stationary bike for 30 minutes three times a week, and works out on a balance ball.  She had been running but quit one year prior due to knee pain.  The Veteran reported living in a three story house and could negotiate stairs, but could not carry her 36 pound son down the stairs due to right knee pain.  

The Veteran reported that her left wrist pain had resolved without residual and denied pain, stiffness, swelling, and tenderness.  She was able to do her job without impact by the wrist, did not use any assistive device, had no flare-ups, and did not need medication.  The Veteran reported that her right knee surgery in June 2009 to remove a plica had resulted in an improvement but that her symptoms gradually returned to the same severity as before the surgery.  She had not returned to see her orthopod or been reevaluated by any physician with regard to her right knee since that surgery.  Current symptoms included a sharp, constant pain, rated as a two to three on a scale of ten, located in the superior area over the patella.  It was worse with flexion or full extension if either position is held for more than 15 minutes.  The Veteran was unable to comfortably cross her left leg over her right knee and putting any pressure on the right knee when it is flexed made the pain worse.  She was unable to sleep with the knee flexed but was able to function in her usual occupation, which is a desk job, and denied the use of a brace or other assistive device.  The Veteran also denied flare-ups during the last year and was not treated with medication.  She did ice it, which helped, as did stretching exercises.  

Physical examination of the left wrist revealed no swelling, tenderness, instability, or malalignment.  Finkelstein test was negative and there was no tenderness in the anatomic snuffbox.  There was also no pain with extension of the thumb against resistance and no radial head or distal radial pain.  Opening and closing the thumb had a smooth, nonpainful movement and there was no tenderness over the radial styloid.  Range of motion testing the left wrist revealed palmar flexion from zero to 80 degrees, dorsiflexion from zero to 70 degrees, radial deviation from zero to 20 degrees, and ulnar deviation from zero to 45 degrees, all without pain.  There was no change in the active or passive range of motion during repeat testing on three occasions against resistance and no additional losses of range of motion were observed due to painful motion, weakness, impaired endurance, incoordination or instability.  

Physical examination of the right knee revealed that the Veteran was able to perform three partial squats because of pain, which were performed without fatigue.  The Veteran was able to perform toe, heel and tandem ambulation and her gait was normal without the use of a cane, brace, or other assistive device.  The knee showed no swelling, tenderness, instability or malalignment; however, there was grinding and pain on movement of the patella.  The pain was located under the patella.  Lachman, McMurray and drawer tests were negative and there was no muscle atrophy.  Reflexes of the bilateral lower extremities were 2/4 and strength was 5/5.  Range of motion testing of the right knee revealed extension to zero degrees without pain and flexion from zero to 125 degrees with pain at 125 degrees.  There was no change in the active or passive range of motion during repeat testing on three occasions against resistance and no additional losses of range of motion were observed to painful motion, weakness, impaired endurance, incoordination or instability.  

The Veteran was diagnosed with right knee patellofemoral syndrome and left wrist de Quervain's tenosynovitis, resolved without residual.  X-ray of the right knee was normal with preserved joint spaces, normal patellar alignment, and no acute abnormality or joint effusion.  

Diagnostic Codes 5014 and 5024 provide that osteomalacia and tenosynovitis, respectively, will be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011). 

Diagnostic Code 5215 provides the rating criteria for limitation of motion of the wrist.  Palmar flexion limited in line with forearm and dorsiflexion less than 15 degrees in either the major or minor joint merits a 10 percent rating.  For rating purposes, normal range of motion of the wrist is dorsiflexion from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2011). 

The evidence of record does not support the assignment of a compensable rating for left de Quervain's syndrome pursuant to Diagnostic Codes 5024 and 5215 as the Veteran's left wrist has never exhibited palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  Rather, the Veteran's left wrist has consistently manifested normal dorsiflexion to 70 degrees and normal palmar flexion to 80 degrees.  See 38 C.F.R. § 4.71a, Plate I (2011); VA examination reports dated April 2007 and April 2010.  

The Board has considered the other diagnostic criterion related to the wrist to determine whether an increased rating is warranted for the left wrist under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic code, however, is simply not applicable to the Veteran's service-connected left wrist as there is no evidence of ankylosis (Diagnostic Code 5214).  

Consideration has also been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges the Veteran's complaints of pain and trouble with grasping and supporting weight over five pounds.  There was no pain noted during the April 2007 VA examination, however, and although the examiner noted tenderness on the radial area of the hand at the base of the thumb during manipulation, it was also specifically noted that there had been no recurrence of left wrist tenosynovitis at that time.  There was also no left wrist swelling, tenderness, instability, or malalignment at the time of the April 2010 VA examination and no pain during range of motion testing.  The examiner also noted no change in the active or passive range of motion during repeat testing on three occasions against resistance, no additional losses of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability, and it was determined that left wrist de Quervain's tenosynovitis had resolved without residual.  In light of the foregoing, the Board finds that a compensable rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  

The evidence of record does not support the assignment of a compensable rating for the Veteran's right knee patellofemoral syndrome prior to April 14, 2010 because the Veteran did not exhibit the requisite limitation of flexion so as to support the assignment of the next higher (10 percent) rating under Diagnostic Code 5260.  In fact, the Veteran did not exhibit any limitation of flexion, which was normal on range of motion testing.  See Plate II, 38 C.F.R. § 4.71a (2011).  More specifically, range of motion testing revealed right knee flexion to 140 degrees in April 2007 and February 2009.  See VA examination report; record from Colorado Springs Orthopaedic Group.  

The evidence of record also does not support the assignment of a rating in excess of 10 percent for the Veteran's right knee patellofemoral syndrome from April 14, 2010.  This is so because, although the Veteran did exhibit some limitation of flexion in her right knee at the time of the April 2010 VA examination, flexion was not limited to 30 degrees so as to support the assignment of a 20 percent rating under Diagnostic Code 5260.  Rather, the Veteran was able to flex her right knee to 125 degrees.  

The Board has considered the other diagnostic criteria related to the knees to determine whether increased ratings, or an additional separate compensable rating, are warranted for the right knee under these provisions.  See Schafrath 1 Vet. App. at 593.  These diagnostic codes, however, are simply not applicable to the Veteran's service-connected right knee patellofemoral syndrome as there is no evidence of ankylosis (Diagnostic Code 5256); dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258); symptomatic removal of the semilunar cartilage (Diagnostic Code 5259); any impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  In addition, extension has consistently been reported as full/normal, which does not support the assignment of a separate, compensable rating under Diagnostic Code 5261.  See VAOPGCPREC 9-04; VA examination reports dated April 2007 and April 2010; February 2009 record and March 2009 MRI from Colorado Springs Orthopaedic Group.  Furthermore, there is no evidence of recurrent subluxation or lateral instability so as to support a separate rating under Diagnostic Code 5257 pursuant to VAOPGCPREC 23-97.  See VA examination reports dated April 2007 and April 2010; February 2009 record from Colorado Springs Orthopaedic Group.  

Consideration has also been given to whether a compensable rating is warranted prior to April 14, 2010 for service-connected right knee patellofemoral syndrome on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges the Veteran's reports of pain made at the time of the April 2007 VA examination and during her treatment in March 2009 at Colorado Springs Orthopaedic Group.  Range of motion testing during the VA examination, however, revealed no pain and there was no painful motion, fatigue, impaired endurance, or weakened movement following three repetitions with squatting.  In addition, there was no pain noted during range of motion testing in March 2009 and the examiner also noted the absence of crepitus or guarding.  Based on the foregoing, the Board finds that a compensable rating prior to April 14, 2010 on the basis of limitation of function due to pain is not warranted for the Veteran's right knee disability under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  

In regard to whether the provisions of 38 C.F.R. §§ 4.40 and 4.45 and the findings in DeLuca merit the assignment of the next highest (20 percent) rating, the Board finds that they have already been considered and implemented because, as noted above, the 10 percent rating assigned effective April 14, 2010 was specifically based on clinical findings of pain on motion.  See June 2010 SSOC.  

Lastly, the Board has also considered whether separate ratings are warranted for the scars associated with the Veteran's service-connected right knee disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  During the April 2010 VA examination, the examiner noted three, well-healed scars from the arthroscopy over the patella measuring 2 millimeters by 1 centimeter each.  They were all non-tender, deep, skin colored, stable, smooth and without elevation or depression, skin breakdown, ulceration, underlying tissue loss, adherence, asymmetry, disfigurement or restriction of range of motion.  

These are the only references to any scars on the Veteran's right knee and these findings do not support the assignment of a separate rating for any of the scars because, although deep, they do not cause limited motion in an area that exceeds six square inches (39 square centimeters); are not nonlinear in an area of at least six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters); are not superficial without causing limited motion or superficial and nonlinear in an area of 144 square inches (929 square centimeters) or greater; are not superficial and unstable or painful on examination; and none of the scars limits the Veteran's right knee function.  See 38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 (2007); 73 F.R. 54708 (Sep. 23, 2008). 

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's left wrist and right knee, to include pain and limitation of motion, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, Diagnostic Codes 5014, 5024, 5215, 5260), which reasonably describe the Veteran's disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted for either claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

An initial compensable rating for left de Quervain's syndrome is denied.  

An initial compensable rating for right knee patellofemoral syndrome prior to April 14, 2010 is denied.  

An initial rating in excess of 10 percent for right knee patellofemoral syndrome as of April 14, 2010 is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


